In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-1858

M AIRA G UZMAN,
                                                  Plaintiff-Appellant,
                                  v.

C ITY OF C HICAGO, et al.,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 1:05-cv-06617—Blanche M. Manning, Judge.



    A RGUED S EPTEMBER 12, 2011—D ECIDED A UGUST 2, 2012




  Before B AUER, R OVNER, and W ILLIAMS, Circuit Judges.
  W ILLIAMS, Circuit Judge. Maira Guzman will likely
never forget June 14, 2005. She was seven-and-a-half
months pregnant. Her husband went to work early that
morning, leaving her home alone. As she lay in bed,
undressed and talking on the phone, she heard the
doorbell ring and the sound of someone knocking on
her front door. She slipped on a loose-fitting t-shirt,
and began walking toward the door. Sergeant Marvin
2                                                  No. 10-1858

Bonnstetter of the Chicago Police Department burst
through the door as Guzman approached it. Up to ten
officers wearing body armor rushed into the apartment,
many with their guns drawn. Guzman, fearful and
crying, was ordered to lie face down on the floor. When
she tried to position herself more comfortably, Officer
Danilo Rojas grabbed her and forced her down, pressing
her pregnant belly firmly against the floor. The entire
team of approximately seventeen Chicago police
officers and FBI agents—members of a Joint Gang Task
Force—then executed a search warrant, searching the
apartment for up to an hour. Guzman sued the City of
Chicago, Sergeant Bonnstetter, and Officer Rojas,
claiming that the search and seizure were illegal. The
district court agreed and entered summary judgment in
her favor, finding Bonnstetter and Rojas liable and
leaving only the question of damages to be resolved.1
  During the damages-only trial, Guzman provided
evidence of the more than $5,000 in medical expenses
she incurred for treatment and monitoring of pre-term
contractions that she experienced after the raid. Over
Guzman’s objection, the district court allowed the de-
fendants to testify that the search and seizure were
both legal and reasonable and that other Task Force
members might have caused Guzman’s injuries. Con-


1
   The district court granted the City of Chicago’s motion for
summary judgment on Guzman’s state-law respondeat
superior claim, and we affirmed on appeal. Guzman v. City
of Chi., 565 F.3d 393, 399 (7th Cir. 2009) (reinstating Guzman’s
search and seizure claims only ).
No. 10-1858                                               3

sistent with this ruling, the district court instructed the
jury at the close of the evidence that Guzman had to
prove that Bonnstetter and Rojas were “personally in-
volved” in the harmful conduct, and Bonnstetter and
Rojas could not be held “liable” for the conduct of “other
employees.” The court also instructed the jury to
award nominal damages if Guzman failed to prove
that any of her damages “were the direct result” of
Bonnstetter’s or Rojas’ conduct. Guzman was awarded
one dollar and now appeals, arguing that both instruc-
tions were erroneous and prejudicial. We agree. The
defendants’ theory of the case, the evidence they intro-
duced, and the liability instruction likely confused the
jury, and so we reverse and grant a new trial on damages.


                   I. BACKGROUND
  On June 14, 2005, the Chicago Police Department and
FBI’s Joint Gang Task Force raided Maira Guzman’s
home and seized her in the process. The Task Force was
acting on a warrant to search for a handgun in the pos-
session of Ruben Estrada, a felon on bond, at a single-
family residence located at 1536 West Walton in Chi-
cago. Guzman lived at 1536 West Walton. Her apartment
was on the second floor of a multi-use building;
the building had a business storefront and an unoc-
cupied residential unit on the first floor. The Task Force’s
confidential informant had supplied inaccurate infor-
mation. But the officers failed to immediately call off
the search once they became aware that the building at
1536 West Walton was not the single-family residence
described by the confidential source.
4                                             No. 10-1858

  Guzman sued under 42 U.S.C. § 1983, alleging among
other things that her search and seizure violated the
Fourth Amendment. After the district court granted
summary judgment to the defendants on five of Guzman’s
eight claims and declined supplemental jurisdiction
over the rest, we reversed and remanded the case for
reconsideration of Guzman’s unlawful search and false
arrest claims against Sergeant Bonnstetter and Officer
Rojas. Guzman v. City of Chi., 565 F.3d 393, 399 (7th Cir.
2009). In so doing, we held that the search warrant was
facially valid, but improperly executed. Id. at 397-98.
   On remand, the district court granted summary judg-
ment in favor of Guzman on Bonnstetter’s and Rojas’
liability for the unlawful search and seizure. The court
then held a jury trial on damages.
  During the four-day trial on damages, Guzman—who
speaks only Spanish—testified that after Sergeant
Bonnstetter forced her door open to allow the Task
Force to enter her apartment, he went to the back door of
her apartment to let more officers in. She told the jury
that she began to cry when the officers entered her
home, and that she was immediately instructed to lie
face down on the floor. She testified that when she tried
to get up after landing on the floor in an uncomfortable
position due to her pregnancy, Officer Rojas grabbed
her and forced her back to the floor. Guzman stated
that she was held face down on the floor for approxi-
mately five to ten minutes, and that she was scared
and in pain because her abdomen was being pressed
against the floor. She explained that when she was finally
No. 10-1858                                            5

allowed to get up, she sat in a chair and watched between
fifteen and twenty officers search her apartment, turning
over sofas, going through drawers, and dumping out
cereal boxes. The search finally ended, according to
Guzman, about an hour after it began.
   Guzman’s husband also testified at trial. He told the
jury that he left the apartment at around 4:00 a.m. to go
to work, but returned to check on his wife after a
family member called and informed him of the search.
He claimed that when he returned home, police officers
prevented him from entering the apartment for about
fifteen minutes. And when they finally let him in, he
ran upstairs and found his wife crying. He also told the
jury that Guzman complained of not feeling well
and having stomach pains, so he tried to take her to her
obstetrician, but the clinic that she usually attended
was closed.
  Guzman instead went to the emergency room at Norwe-
gian Hospital. There, Dr. Alfonso Bardales noted that
Guzman was experiencing contractions. Guzman’s con-
tractions eventually subsided and she was discharged
after a twenty-three hour monitoring period. Guzman
incurred $5,477.35 in expenses for her hospital stay.
Before the search, Guzman had never experienced prob-
lems with her pregnancy, nor had she ever gone to the
emergency room for any pregnancy-related issues.
Guzman testified that she remains traumatized and she
sometimes cannot sleep.
  The defendants offered a very different version of the
events. They contended that the search only lasted twenty
6                                            No. 10-1858

minutes and Guzman sat in a chair the entire time.
Officers testified that a Spanish-speaking officer spoke
with Guzman upon entry to tell her that she was not the
target of the warrant. They also claimed that nothing
except the front door was broken during the search, and
that the search was “not as bad” as most. They testified
that Guzman’s landlord fixed the broken door at no
charge and her family members cleaned up the mess
caused by the search.
  Regarding Guzman’s injuries, the officers insisted that
Guzman never told anyone during the search that she
was pregnant, in pain, or in need of medical attention.
They also said they could not discern that she was preg-
nant because of the baggy t-shirt she was wearing, and
that Guzman did not seek immediate medical attention
after the search. The officers pointed out that Guzman
called her landlord to request that he watch her apart-
ment before going to the hospital, she waited for an
hour at the hospital before being admitted, and she told
the nurse who admitted her that she was experiencing
a level of pain between one and two (on an escalating
scale from one to ten), rather than between two and
four as she testified during the trial.
  The defendants also highlighted Guzman’s medical
records, which showed that she reported having been
made to lie on the floor for one or two minutes and that
she was not anxious or depressed. The medical records
also indicated that Guzman reported having sexual
intercourse twenty-four hours before she was examined,
which could have caused her contractions. The records
No. 10-1858                                                         7

also showed that Guzman had an elevated white blood
cell count, possibly indicative of a urinary tract infec-
tion, which might have also caused the contractions.
Finally, the defendants pointed to Guzman’s report of
experiencing similar abdominal pain about a week
after the search as evidence that they did not cause her
injuries.
  At the close of the evidence, the district court instructed
the jury that “the search . . . by Sergeant Bonnstetter and
the detention of Maira Guzman by Officer Rojas” had
been determined to be unconstitutional and that the jury
needed only to decide damages. Of relevance here, the
district court also gave the following two instructions.
The first, a liability instruction requested by the
defendants and based on the Seventh Circuit Pattern
Jury Instruction 1.25,2 stated:



2
    The pattern instruction states:
      You must give separate consideration to each claim and
      each party in this case. [Although there are [number]
      defendants, it does not follow that if one is liable, any
      of the others is also liable.] [Although there are [num-
      ber] plaintiffs, it does not follow that if one is success-
      ful, the others are, too.]
      [If evidence was admitted only as to fewer than
      all defendants or all claims:] In considering a claim
      against a defendant, you must not consider evidence
      admitted only against other defendants [or only as
      to other claims].
Pattern Civil Fed. Jury Instructions for the Seventh Cir. 1.25
(2009).
8                                               No. 10-1858

    Plaintiff must prove by a preponderance of the
    evidence that Defendants Marvin Bonnstetter
    and Danilo Rojas were personally involved in
    the conduct that Plaintiff complains about.
    You may not hold Defendants Marvin Bonnstetter
    or Danilo Rojas liable for what other employees
    did or did not do.
  The second instruction, also requested by the de-
fendants, was a nominal damages instruction. It stated
in relevant part: “If you find that the plaintiff has failed
to prove any damages that were the direct result of De-
fendants’ conduct, you must award Plaintiff one dollar.”
  After deliberating, the jury awarded Guzman one
dollar. She appeals, arguing that both the liability and
the nominal damages instructions were erroneous and
prejudicial.


                      II. ANALYSIS
  Guzman contends that the district court erred by in-
structing the jury on liability and nominal damages
during this damages-only trial. Guzman claims that
those errors were prejudicial both individually and cumu-
latively because they likely confused the jury. The de-
fendants concede that the liability instruction was im-
proper given the narrow scope of the trial, but argue
that the error was harmless because the instruction cor-
No. 10-1858                                                       9

rectly stated the law.3 They also insist that the nominal
damages instruction was appropriate because the jury
could have concluded that Guzman did not suffer any
compensable injury.
  We generally review a district court’s decision to give
a particular jury instruction for an abuse of discretion.
United States v. Villegas, 655 F.3d 662, 669 (7th Cir. 2011).
“We consider a district court’s jury instructions with
deference, analyzing them as a whole to determine if
they accurately state the law and do not confuse the


3
   The defendants also argue that Guzman forfeited her right
to challenge the liability instruction as prejudicial by not fully
developing the argument on appeal, particularly by not using
the word “prejudice” in her initial brief. But Guzman’s
opening brief details her position that the instruction might
have (1) led the jury to think that Guzman needed to, but had
not shown, that Rojas or Bonnstetter were the ones that
caused her injuries, or (2) led the jury to think that it could not
hold the two defendants responsible for damages caused by
other officers. We think these arguments raise a claim of
prejudice. See United States v. Quintero, 618 F.3d 746, 753 (7th
Cir. 2010) (explaining that prejudice results if an instruction
likely confused the jury). Therefore, we consider Guzman’s
argument sufficiently developed to avoid forfeiture. See Cam-
pania Mgmt. Co., Inc. v. Rooks, Pitts & Poust, 290 F.3d 843, 852 n.6
(7th Cir. 2002) (quoting Spath v. Hayes Wheels Int’l-Ind. Inc., 211
F.3d 392, 397 (7th Cir. 2000)) (“Perfunctory and undeveloped
arguments are waived, especially when, as here, a party fails
to develop the factual basis of a claim on appeal and, instead,
merely draws and relies upon bare conclusions.” (citation
and internal quotation marks omitted)).
10                                               No. 10-1858

jury.” Aliotta v. Nat. R.R. Passenger Corp., 315 F.3d 756, 764
(7th Cir. 2003) (citation omitted). “This inquiry requires
us to first determine whether an instruction misstates
or insufficiently states the law and, if legally improper,
then to determine whether the instruction could
produce prejudice by a confusing or misleading jury
instruction.” Cruz v. Safford, 579 F.3d 840, 843 (7th Cir.
2009) (citing Aliotta, 315 F.3d at 764).


  A. The Liability      Instruction    Should    Not    Have
     Been Given
   There is no dispute that the district court should
not have instructed the jury on liability during this
damages-only trial. Nor could there be. The purpose of
a damages-only trial is to determine the amount of dam-
ages, not the defendants’ liability. In fact, liability must
be resolved before the question of damages is reached.
See Hydrite Chem. Co. v. Calumet Lubricants Co., 47 F.3d
887, 890-91 (7th Cir.1995) (explaining that in bifurcated
proceedings, “the fact of injury belongs in the first trial
and the quantification of the injury by means of an assess-
ment of damages in the second”). Here, the defendants’
liability was settled by summary judgment. For their
part, the defendants agree that the instruction should
not have been given, but they argue that the error was
harmless. We are not convinced.
  Our prejudice analysis is guided by common sense,
and considers whether the district court’s jury instruc-
tions as a whole were confusing or misleading. Lewis v.
City of Chi. Police Dep’t, 590 F.3d 427, 433 (7th Cir. 2009).
No. 10-1858                                                 11

So we ask, in light of the other instructions, the evidence,
and the arguments advanced by the parties, whether
the “correct message [was conveyed] to the jury rea-
sonably well,” such that the erroneous instruction likely
made no difference in the outcome. See Gile v. United
Airlines, Inc., 213 F.3d 365, 375 (7th Cir. 2000) (“United is
correct that the jury instruction was improper under
Sutton, but United is wrong to say that it made any dif-
ference here.”).
   Here, it bears repeating that this was a damages-only
trial. The defendants’ liability had already been estab-
lished. So this stage of the litigation should have only
been about quantifying Guzman’s damages. Indeed, only
three issues needed to be resolved: what injuries did
Guzman sustain, were they proximately caused by the
unlawful search and seizure, and what amount of
damages would reasonably and fairly compensate her
for those injuries. See, e.g., Herzog v. Vill. of Winnetka, 309
F.3d 1041, 1044 (7th Cir. 2002) (“[T]he ordinary rules of
tort causation apply to constitutional tort suits.”);
Henderson v. Sheahan, 196 F.3d 839, 848 (7th Cir. 1999) (“[A]
plaintiff must demonstrate both that he has suffered
an ‘actual’ present injury and that there is a causal con-
nection between that injury and the deprivation of a
constitutionally protected right caused by a defendant.”);
see also Pattern Civil Fed. Jury Instructions for the
Seventh Cir. 7.23 (2009).
  The record shows, however, that the trial was not
limited to simply quantifying Guzman’s compensable
damages; rather, the defendants consistently attempted
12                                               No. 10-1858

to inject into the trial evidence and arguments tending
to disclaim their liability. In fact, it seems that the defen-
dants’ entire theory of the case was that the search and
seizure were legal and reasonable, and that if Guzman
suffered harm it was caused by Task Force members
other than the two named defendants. This is borne out
by the defendants’ opening statement. Counsel told the
jury that Bonnstetter and Rojas “believed that their
search of the residence was proper, and they believed the
detention of Ms. Guzman was proper.” Counsel then
sought to explain that “[a] search warrant is a legal docu-
ment signed by a judge that allows law enforcement
officers to search a premises and seize evidence . . . .”
Guzman objected to both of these statements, and the
court sustained her objections and instructed the jury
“to disregard what counsel has said other than as it
pertains to the damages sustained by the plaintiff herein.”
   Undeterred, the defendants later testified along these
same lines, insisting that the warrant and search were legal
and reasonable. Each time the subject of liability was
broached, Guzman’s counsel objected. But the district
court allowed some of this evidence in. One exchange
during Sergeant Bonnstetter’s direct examination is
illustrative.
     Q. Okay. Can you tell the jury what a search war-
     rant is?
     A. A search warrant is a legal document that’s
     signed by a judge that authorizes law enforcement
     to enter upon somebody’s house or premise to
     look for evidence. It names the—
No. 10-1858                                                 13

   PLAINTIFF’S COUNSEL: Objection, Your Honor,
                        motion in limine.
   THE COURT: Sidebar.
(Discussion at sidebar on the record.)
   THE COURT: Counsel, I appreciate the fact that
   you believe this case is all about damages, but
   there are two sides to all lawsuits. They have
   a right to introduce their witnesses and provide
   their credentials, et cetera. I don’t quite understand
   your—
   PLAINTIFF’S COUNSEL: I agree, Judge, but what
   he just said was that a search warrant authorizes
   a police officer to enter an apartment and search,
   sending the message to this jury that what he
   did was authorized.
   THE COURT: You’ll have to—you can
   cross-examine him on that and elicit from him
   that the search warrant has to name the proper
   people, et cetera.
   PLAINTIFF’S COUNSEL: That’s fine.
Sergeant Bonnstetter then testified that he called off the
search after he realized that the information provided
by the confidential informant did not match what he
observed inside Guzman’s building. This testimony
implied that the warrant was properly executed. See
Guzman, 565 F.3d at 399.
  As the trial advanced, the defendants continued to
introduce evidence of non-liability, and Guzman’s
14                                              No. 10-1858

counsel consistently objected, arguing that the evidence
related not to damages but to “whether this search was
constitutional.” He noted that the defendants were at-
tempting to convince the jury that “their conduct was
reasonable, was not blameworthy, and [that the jury
should] not give Ms. Guzman compensation for
injuries she suffered as a result of their search which
has been held to be unreasonable and unconstitutional.”
The record suggests that counsel’s suspicion was well-
founded.
   Even though the district court reiterated that liability
had been settled and the defendants should not try to put
it in issue, the defendants continued to raise it. For exam-
ple, Sergeant Bonnstetter testified that other members
of the Task Force had “broke[n] into little groups and
started searching throughout the apartment,” but he
personally had only “observe[d] them.” Officer Rojas
took a similar position:
     Q. Did you search anywhere inside the Guzman
        residence?
     A. No, my job is not to search. Usually what the
        sergeant assigns me is to guard duty, and the
        sole purpose there is to keep everything under
        control and make sure it doesn’t turn into
        chaos. I did not search anything.
  Both officers also testified that they did not know
Guzman was pregnant at the time of the raid. And, even
though it had already been established that some officers
had their guns drawn when they entered Guzman’s
home, Sergeant Bonnstetter told the jury that he could
No. 10-1858                                              15

not remember if he drew his weapon, and Officer Rojas
maintained that he was certain that he did not have his
gun drawn when he entered Guzman’s residence.
Officer Rojas testified that he was there just to “calm
everybody down,” so there was “no need for me to
have my gun out.”
   From the outset, the defendants sought to raise the
specter of doubt about the unreasonableness and
illegality of the search and seizure. At one point during
the trial, the defendants introduced evidence that a gun
was found on Guzman’s property—even though the
district court in limine excluded that evidence because
liability was settled. Defense counsel asked Officer Beth
Kreppein: “Did you find a gun in Ms. Guzman’s apart-
ment?” She answered, “Not inside, no.” Then counsel
asked, “There was a rusty inoperable old gun in the back?”,
soliciting the response, “I know a gun was located out
back . . . I had heard that it was old and rusty, but
I didn’t actually see it or log it into evidence.” Guzman’s
counsel immediately moved for a mistrial, but the
district court denied the motion.
  Guzman argues that the gravamen of the defense’s
theory was that the search and seizure were reasonable
and some other Task Force members might have caused
Guzman’s injuries but—as defense counsel consistently
made clear—those officers were not named in this law-
suit. Defense counsel drove home this point in closing:
   I think what is important to focus on here is that you
   need only decide what damages were the direct
   result of the defendants’ unconstitutional conduct. . . .
16                                               No. 10-1858

     She has to prove by a preponderance of the evidence
     that Officers Bonnstetter and Rojas were personally
     involved in the conduct that she is complaining
     about. You cannot hold them liable for what other
     people did or did not do. Okay?
   We agree that defense counsel put liability in issue
and hold that the defense’s theory and evidence, coupled
with the liability instruction, likely confused the jury
by converting this damages-only trial into one about
liability. The jury was consistently asked to assess whether
the defendants’ personal conduct (Bonnstetter in leading
the entry team and supervising the search, and Rojas in
serving guard duty) caused Guzman’s injuries. But the
question should have been whether Guzman’s injuries
were proximately caused by the unlawful search and
seizure. See Carey v. Piphus, 435 U.S. 247, 264 (1978) (“[T]he
basic purpose of a § 1983 damages award should be to
compensate persons for injuries caused by the depriva-
tion of constitutional rights.”); Herzog v. Vill. of Winnetka,
309 F.3d 1041, 1044 (7th Cir. 2002) (“[W]hen an illegal
arrest sets off a chain of indignities . . . [the victim] is
entitled to obtain damages for these indignities . . . [f]or
they are foreseeable consequences of the illegal arrest,
and the ordinary rules of tort causation apply to con-
stitutional tort suits.”). And, contrary to the defendants’
contention, we cannot say the remaining jury instruc-
tions somehow operated to cure this defect. Indeed, the
other instructions might have compounded the problem
by requiring the jury to only award damages for the
harm that Guzman proved was “a direct result of
the Defendants’ actions” and defining “Defendants” as
No. 10-1858                                               17

Sergeant Bonnstetter and Officer Rojas. Therefore, we
hold that the district court’s decision to instruct the jury
on liability in this damages-only trial was both erroneous
and prejudicial. Guzman is entitled to a new trial. See,
e.g., Happel v. Walmart Stores, Inc., 602 F.3d 820, 828
(7th Cir. 2010) (remanding for a new trial in light of
prejudicial verdict form and instructions).


  B. The Nominal Damages Instruction
  Guzman also appealed the nominal damages instruc-
tion, which stated, “If you find that the plaintiff has
failed to prove any damages that were the direct result of
Defendants’ conduct, you must award Plaintiff one
dollar.” Because we are remanding this case to the
district court for a new trial on damages, we note that
“nominal damages, of which [one dollar] is the norm,
are an appropriate means of vindicating rights whose
deprivation has not caused actual, provable injury.” Kyle
v. Patterson, 196 F.3d 695, 697 (7th Cir. 1999). Con-
sequently, a nominal damages instruction might be
appropriate if the evidence establishes that the Guzman
did not suffer a provable injury. See id. It might also be
appropriate if the jury could reasonably conclude that
Guzman’s alleged injury is not credible, or that
Guzman’s injury has “no monetary value” or is “insuffi-
cient to justify with reasonable certainty a more sub-
stantial measure of damages.” Cf. Briggs v. Marshall, 93 F.3d
355, 360 (7th Cir. 1996) (citation and internal quotation
marks omitted) (applying the standard in the excessive
force context). But a court should use caution in giving
18                                              No. 10-1858

the instruction because an unlawful search or seizure
will often produce, at a minimum, a compensable claim
for loss of time. See Kerman v. City of New York, 374 F.3d
93, 125 (2d Cir. 2003) (“For false imprisonment, upon
pleading and proving merely the unlawful interference
with his liberty, the plaintiff is entitled to general
damages for loss of time and humiliation or mental suf-
fering.” (citation and internal quotation marks omitted)).
But see Randall v. Prince George’s Cnty., Md., 302 F.3d 188,
209 n.30 (4th Cir. 2002) (citing Norwood v. Bain, 166 F.3d
243, 245 (4th Cir. 1999) (en banc)) (explaining that a loss
of time award requires something more than a brief
detention).
   There is no question that the officers in this case
searched Guzman’s home and seized her in the process.
The defendants claim the search and seizure lasted only
twenty minutes; Guzman alleges it was closer to an
hour. Regardless of how the jury might resolve this
factual dispute, Guzman’s time was lost. If the de-
fendants request a nominal damages instruction on
remand, we suggest that the district court proceed with
caution and explain on the record the rationale for
its decision.


                   III. CONCLUSION
  For the reasons stated above, the judgment of the district
court is R EVERSED, and this case is R EMANDED for a new
trial on damages. Circuit Rule 36 shall apply on remand.

                           8-2-12